By the Chancellor.

Upon tbe first point, the decree of this Court was not a final, but an interlocutory one, and its terms were not changed by being affirmed.
The decree, therefore, remains to be executed, in like manner as it was before the appeal was taken; and as tbe plaintiff is asking the aid of the Court to carry that decree into effect, he should not complain of the maxim, that he that will have equity done to him, must do it to the same person ; and therefore he cannot be allowed interest during the war, as that would be to allow him what is refused to all other like creditors; and as this turns the balance against him, there is no necessity of deciding upon the effect of his agreement with Hough; and as to the third point, it is very clear, that the plaintiff should credit the defendant for Willis's bond and interest, on the 14th September, 1775, when the balance due upon the mortgage was ascertained; and so the Commissioner has, in one of his statements, done it; and the balance due the defendant on the 14th July, 1810, was 58/. 11s. 5d. after allowing the plaintiff his costs to that time : which sum, with interest, was decreed to the defendant accordingly.